Citation Nr: 1623459	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-08 390	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Service connection for nonspecific insomnia, to include as secondary to service-connected diabetes mellitus.
 
2.  Service connection for residuals of malaria. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967, to include service in the Republic of Vietnam from July 1966 to August 1967. 

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the Veteran's claims of service connection for malaria and nonspecific insomnia. 

In April 2014, the RO denied the Veteran's application to reopen his claim of service connection for an acquired psychiatric disorder to include PTSD, based on clear and unmistakable errors.  The Veteran filed a notice of disagreement with the decision in June 2014.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  As the claim is still in the development stage, it is not ripe for appellate review and will not be considered by the Board at this time.  

In addition to the paper file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for nonspecific insomnia, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent evidence does not reveal the presence of malaria or its residuals.


CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran was sent a letter in August 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and private medical records.  The Board notes that 
the Veteran's private medical records from Mayo Clinic were requested in August 2011, and a negative response was received.  The Veteran was notified of such in a February 2012 statement of the case.  Furthermore, those private medical records are related to the Veteran's claim of service connection for insomnia and, thus, are not relevant to the claim for malaria. 

As will be discussed further, the Board finds that no examination is necessary in order to adjudicate the claim because insofar as a theory of direct/presumptive service connection is involved, there is no competent evidence that the Veteran has been diagnosed with the condition claimed.  Therefore, a medical examination would serve no useful purpose in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a 

causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Although the service treatment records are silent for a diagnosis of malaria, the VA has conceded that the Veteran was diagnosed with malaria during his service in Vietnam, given that it was a malaria epidemic area. 

However, there is no competent evidence that the Veteran currently has, or has had during the pendency of the claim, the disabilities for which service connection is sought.  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the claim, even if the most recent medical evidence suggests that the disability resolved).  

Here, VA treatment records noted the Veteran's past history of malaria, however, no diagnosis of malaria or residuals were noted.  Additionally, the Veteran has not alleged any symptoms of malaria or residuals thereof in any of his statements.  Furthermore, in a December 2011 VA treatment record, the Veteran indicated that he had malaria-like symptoms between 1968 and the mid-1970s, but that he has not had any like-symptoms since that time.  Absent any evidence of malaria or any residuals thereof during the pendency of the claim or at any recent time prior to the claim was filed, the Board finds that service connection for malaria is not warranted.  See Brammer, 3 Vet. App. at 225; Romanowsky v. Shinseki 26 Vet. App. 289 (2013) (where the record contains a recent diagnosis of disability prior to a Veteran filing a claim for disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed). 
Accordingly, as the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of malaria is denied.


REMAND

Regarding the claim of service connection for nonspecific insomnia, the Veteran has argued that his insomnia is secondary to his service-connected diabetes mellitus, type II.  The Veteran was afforded a VA examination in September 2011, and the examiner concluded that the Veteran's nonspecific insomnia was not caused by or a result of the Veteran's service-connected diabetes mellitus, type II.  The examiner reasoned that the Veteran's diabetes was not severe enough to cause symptoms that would disturb sleep and that there was no evidence in the medical literature that sufficiently controlled diabetes mellitus causes insomnia.  The examiner, however, did not indicate whether the Veteran's nonspecific insomnia was aggravated by his service-connected diabetes mellitus, type II.  As such, an addendum opinion as to secondary service connection is necessary.

The Board notes that during the course of the appeal, the Veteran has asserted that his nonspecific insomnia is secondary to his non-service-connected psychiatric disorder.  As previously noted, the Veteran's claim of service connection for a psychiatric disorder is currently before the AOJ.  Thus, on remand, clarification should be sought as to whether the Veteran has a separate sleeping disorder, or whether the sleep issues he reports are part and parcel of his non-service-connected psychological disorder. 

Additionally, the AOJ should obtain any relevant, ongoing VA treatment records dated from February 2014 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since February 2014 related to any sleep disorder.

2.  Return the claims folder to the September 2011 VA examiner.  After a review of the claims folder, including a copy of this REMAND, the examiner should determine the following:

(a) Whether the Veteran has a separate sleep-related disorder, or whether his reported sleep problems are related to his non-service-connected psychiatric disorder.  If a separate sleep disorder is diagnosed, an opinion should be obtained as to whether it is at least as likely as not that the diagnosed sleep disorder had its onset in or is otherwise related to service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, type II, aggravated his nonspecific insomnia sleep disorder.  

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by the service-connected disability.

If the examiner who provided the September 2011 VA examination is no longer available, the claims folder must be made available to another physician for the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


